Citation Nr: 1339528	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  08-06 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for an anterior crucial ligament (ACL) deficient right knee with degenerative joint disease (DJD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision, as confirmed and continued in December 2006, by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran presented testimony before the undersigned Acting Veterans Law Judge at a December 2009 video conference hearing; a transcript of the hearing has been associated with the claims folder.

In March 2010, the Board remanded the issue of entitlement to an increased rating for the right knee disability to the RO via the Appeals Management Center (AMC) for additional evidentiary development, and granted service connection for a left knee disability.  Following the RO's March 2010 rating decision effecting the grant of service connection for left knee disability and assigning an initial rating and effective date, the Veteran did not appeal, and that issue is not currently before the Board.

The matter on appeal was again remanded in October 2011 for further development, including the issue of entitlement to TDIU.  As discussed below, the Veteran has clarified that he did not, and does not, wish to pursue a claim for TDIU.  

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability has been manifested by x-ray evidence of arthritis and complaints of pain on motion; even taking into consideration pain on motion, flexion is not limited to 45 degrees and extension is not limited to 10 degrees; the evidence does not support a finding of symptomatic or dislocating semilunar cartilage, and any rating based on symptomatic removal of cartilage would constitute impermissible pyramiding of the Veteran's ratings of 10 percent for painful arthritis of the knee and, as assigned today, 20 percent for moderate instability of the knee; all described symptomatology is accounted for in the assigned ratings.

2.  The evidence is at least in equipoise to show that the Veteran's right knee disability has been manifested by moderate instability, but the preponderance of the evidence shows that it is not manifested by severe instability.

3.  In a January 2012 submission, the Veteran indicated that he did not desire to pursue a claim for entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disability manifested by pain and limited range of motion have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5259, 5260, 5261 (2013).

2.  The criteria for a 20 percent rating for moderate instability of the right knee have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for withdrawal of the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In January 2012, the Veteran submitted a VA Form 21-4138 to the Board indicating that he never asked for a total disability rating, and did not feel that he was 100 percent disabled.  As the Veteran does not wish to pursue a claim for TDIU, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue and it is dismissed without prejudice.

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in letters dated in November 2005 and April 2006.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The results of an April 2012 VA examination, as requested by the October 2011 remand, are of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA examination is based on an accurate history, clinical evaluation of the knee, and relevant studies including X-rays.  The conclusions are sufficiently explained.  Viewed in the context of all evidence of record, the examination report is therefore of a high probative value and weight, and is sufficient for purposes of adjudication of this claim.

Notably, although the Board sought in the most recent remand the Veteran's assistance in obtaining additional private treatment records, he did not respond to VA's request for additional information, and no further records could be obtained.  VA's efforts fulfilled its duty to assist in this regard.  Id.

The Veteran's statements in support of the claim are of record, including testimony provided at a December 2009 videoconference hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran, through his testimony and her representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2012), and that the Board can adjudicate the claim based on the current record.  

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, will be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service connected, others, not.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Rating Criteria for the Knee

The Veteran's right knee disability is current rated under Diagnostic Code 5010.  This diagnostic code, referring to traumatic arthritis, provides for ratings under Diagnostic Code 5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 based on painful motion, is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

Based on the evidence of record, the right knee disability may also potentially be rated under Diagnostic Codes 5257, 5258, 5259, 5260, or 5261.  

Under Diagnostic Code 5257, where there is slight recurrent subluxation or lateral instability, a 10 percent rating may be assigned.  A 20 percent evaluation will be assigned for moderate recurrent subluxation or lateral instability.  A 30 percent rating will be assigned where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Codes 5258 and 5259 provide ratings for meniscal impairments.  Under Diagnostic Code 5258, semilunar (meniscal) cartilage that is dislocated and causes frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  Diagnostic Code 5259 provides a 10 percent rating for semilunar cartilage that has required surgical removal but is symptomatic.  

Diagnostic Code 5260 pertains to limitation of flexion of the knee.  This code provides that flexion limited to 45 degrees warrants a 10 percent evaluation and flexion limited to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 pertains to limitation of extension of the knee.  This code provides that extension limited to 10 degrees warrants a 10 percent evaluation, and, extension limited to 15 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  With both Diagnostic Codes 5260 and 5261, there are higher potentially-applicable ratings for disabilities resulting in additional decreased of motion.

VA General Counsel, has held that separate ratings may be assigned in cases where a service-connected knee disorder includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

In VAOGCPREC 9-2004 (September 17, 2004) VA General Counsel held that despite motion being in one plane the two motions, flexion (a retrograde motion) in bending the leg and extension (a forward motion) in straightening the leg, serve different functional roles, although both are necessary for normal function, such that they constitute two symptomatologies or manifestations that are not duplicative or overlapping such that separate ratings may be assigned for limitation of knee flexion (Diagnostic Code 5260) and for limitation of knee extension (Diagnostic Code 5261) without violating the rule against pyramiding, at 38 C.F.R. § 4.14, regardless of whether the limited motions are from the same or different causes.  69 Fed. Reg. 59,990 (2004).


Evidence

In addressing the evidence of record, the Board acknowledges that the Veteran has a separately service-connected left knee disability.  Throughout his treatment, the knees have frequently been addressed together in examination reports.  For purposes of simplicity, this discussion of the evidence of record solely addresses right knee symptomatology, even when particular pieces of evidence discuss both knees.  For example, below in the discussion of the Veteran's reported symptoms at the time of the April 2012 examination, although the appellant described bilateral pain symptomatology, the Board only addresses the fact that he identified right knee pain.  Such treatment of the evidence is not intended to suggest that the left knee symptomatology was not present. 

In December 2003, the Veteran underwent surgery for medial and lateral meniscus tears.  The surgery report indicated a finding that the anterior cruciate ligament was torn, and the surgeon noted a long-standing ACL-deficient knee.

A September 2006 VA knee examination report notes the Veteran's reported symptoms of pain with weight bearing and when standing for a considerable amount of time.  He had right knee weakness, and stiffness after sitting in one position.  He denied swelling, redness, or tenderness, as well as instability.  The knee neither gave way nor locked up, and he denied dislocation or subluxation.  The only times he had flare-ups of pain occurred when he stood for more than 30 or 40 minutes.  He wore a brace on his right knee.  

On examination, the knee looked normal.  He had a 10 percent varus deformity of the knee.  Extension was to 0 degrees, and flexion to 130 degrees, "without any significant problems."  There was crepitus in the final 10 degrees of flexion on the right and the initial 10 degrees of extension of the right.  Repetitive testing did not produce any changes.  There was no abnormality noted to varus or valgus stress, and drawer and McMurray's testing was negative.  The examiner diagnosed the Veteran with an anterior cruciate ligament-deficient right knee, status post-debridement, with residuals.  

In an October 2006 statement, the Veteran reported a history of having surgery on his right knee.  He expressed concern about swelling, tenderness, and instability of the right knee, with the primary problem being the swelling and tenderness.  He stated that his knee required him to take it slow when he first got up, but that it would work "fairly well" if he kept moving.  

VA provided the Veteran with a left knee examination in May 2009 during which the examiner provided range of motion testing for the right knee.  The examiner noted objective evidence of pain on active motion on the right knee, with extension to 0 degrees and flexion to 125 degrees.  There was pain following repetitive motion, but no loss of the range of motion following repetitive testing.  The examiner did not indicate where that painful motion began.  

At his December 2009 videoconference hearing, the Veteran reported knee stiffness and the necessity of wearing a brace.  The knee was "okay" as long as he kept moving, but if he sat down, it would get tight and unstable.  He denied locking of the knee, but said it would swell with heavy lifting.  He identified knee surgery in 2005 for the right knee with Dr. J.L.C.  (The Board notes that treatment records reflect surgery with Dr. J.L.C. occurred in December 2003 rather than 2005).  His doctor prescribed the knee brace to strengthen and stabilize the knee.  His knee had some "loose movement," but never buckling.  

During private treatment in December 2009, the Veteran reported a twisting injury to his right knee, with pain at 8/10, with severe symptoms over the previous five days.  Physical examination demonstrated tenderness along the lateral joint line, with effusion, but no crepitus, erythema, and negative results on instability testing.  In January 2010, the Veteran reported worsening pain in his right knee, with difficulty standing and ambulating long distances.  Physical examination was unchanged from December 2009.  

In June 2010, the Veteran underwent another VA examination.  The examination report noted a meniscectomy in December 2004 (which actually occurred in December 2003, per treatment records).  The Veteran reported knee swelling, but denied locking.  He was able to walk and stand approximately one to two hours before his knee bothered him.  He had stiffness after sitting for long periods of time.  Flare-ups of moderate severity occurred during winter more often than summer, but he was unable to estimate the frequency of those flares, or the lost range of motion during the flares.  The knee did not impact his activities of daily living.  

Physical examination demonstrated a range of motion from 0 degrees of extension to 120 degrees of flexion, with pain and stiffness at the end of the range of flexion.  Repetitive motion did not alter the range of motion of the knee.  There was mild crepitus and swelling on the knee, and it was mildly warm, but had been in a brace all day.  There was no evidence of ligamentous laxity, and McMurray's testing was negative.  The examiner diagnosed the Veteran with right knee degenerative joint disease, medial and lateral meniscal tears of the right knee, and anterior cruciate ligament deficiency of the knee.  The examiner specifically opined that he found no evidence of instability, which was consistent with private treatment reports, but also noted the Veteran's reports of a history of giving way, which the examiner found to be consistent with an anterior cruciate ligament deficiency.  

A March 2011 treatment record revealed a diagnosis of a chronically torn anterior cruciate ligament, based on positive Lachman's and anterior drawer testing.  At that time, he had a range of motion of the right knee from 0 to 120 degrees.  There was no swelling or effusion of the knee.  

Most recently, the Veteran underwent a knee examination in April 2012.  At that time, he was noted to have a diagnosis of bilateral knee injury, status-post surgical repair, with residual bilateral knee degenerative joint disease.  The Veteran reported pain in the right knee that became "okay" after "mov[ing] around a little bit."  He developed stiffness following inactivity, and reported a perceived weakness/giving way of the right knee.  He denied flare-ups of right knee symptomatology.  

X-rays demonstrated degenerative joint disease, but no patellar subluxation.  Physical examination of the knee showed flexion to 135 degrees and extension to 0 degrees, without evidence of painful motion in either direction.  The Veteran performed repetitive motion testing without any changes to his range of motion.  There was, however, noted deformity and interference with sitting, standing, and weight-bearing, following repetitive motion.  The examiner also documented popping and catching of the knee during active flexion and extension.  The knee was not painful or tender to palpitation.  The joint was stable to anterior, posterior, and medial-lateral testing, and there was no evidence of recurrent patellar subluxation or dislocation.  There was no evidence of tibial and/or fibular impairment or any meniscal condition.  The examiner acknowledged a history of arthroscopic surgery in 2003.  The Veteran wore a brace on occasion for his right knee.  


Analysis

The Board finds that a higher rating for the right knee based on pain and range of motion related to degenerative joint disease, as well as meniscal impairments, is not warranted under any of the potentially-applicable criteria.  

Although the Veteran did have meniscal surgery in 2003, the evidence does not suggest that the meniscus (semilunar cartilage) itself has continued to be symptomatic, see 38 C.F.R. § 4.71a, Diagnostic Code 5259, or that he suffered from semilunar dislocation.  See id., Diagnostic Code 5258.  Other than the June 2010 examiner's note that the Veteran had a history of meniscus surgery, and the related notation of a meniscus tear, no other examiner addresses the existence of meniscal symptomatology during the appellate period.  Rather, the Veteran's pain and other knee symptoms are associated with his degenerative joint disease and instability of the knee.  Further, even if the meniscus was "symptomatic," under the terminology of Diagnostic Code 5259, the evidence would have to demonstrate that the meniscus symptomatology was not the same symptoms for which he already receives a 10 percent rating under Diagnostic Code 5010 and will now receive an additional 20 percent rating for moderate instability, which it does not.  All symptomatology described by the Veteran has been considered in assignment of those ratings.  A separate rating for identical symptomatology related to removal of the meniscus would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  

Likewise, increased ratings are not warranted under either Diagnostic Code 5260 for flexion, or 5261 for extension.  As noted above, for a compensable rating for loss of flexion, there would have to be, at minimum, a limitation of flexion to 45 degrees, or the onset of pain at 45 degrees.  Throughout the appellate period, testing of the range of motion of the knee has consistently shown flexion to at least 120 degrees, well above the 45 degree limit necessary for a compensable rating.  If there was evidence of pain at an earlier flexion point, such could be the basis for a compensable rating, but the evidence does not show such findings.  Notably, the May 2009 left knee examination report acknowledged pain in the range of motion, but failed to indicate where it began.  Nevertheless, that omission does not suggest flexion limited to a compensable degree, when considered in conjunction with the other knee testing, performed throughout the appellate period, that consistently showed flexion of 120 degrees or greater before the onset of pain.  

Extension would have to be limited to 10 degrees or more for a compensable rating, but the various examination reports all demonstrate full (0 degree) extension.  The only report that suggests any symptoms prior to full extension was the VA report of September 2006.  That examiner, however merely noted crepitus in the initial 10 degrees of extension; there was no notation of pain, and the range of motion was noted to be "without significant problems."  

The preponderance of the evidence is also against a finding of an increased rating based on limited or painful motion due to flare-ups of the joint disease.  The Veteran reported in June 2010 that he experienced flares, more often in the winter.  He was unable, however, to identify the frequency of the flare-ups, or to indicate the extent of any loss of range of motion.  

Therefore, the VA examination results, which are more specific and based on expert medical assessments and the history provided by the Veteran, are afforded a greater probative weight.  Applying the various potentially applicable rating criteria, the Board finds that a rating in excess of 10 percent for limited and painful motion with degenerative arthritis of the right knee, is not warranted, since the criteria for an equivalent or higher rating based on limitation of flexion or extension are not met or approximated.  38 C.F.R. § 4.71a, Diagnostic Codes 5258-5261.  

The Board also finds, however, that a separate, 20 percent rating for moderate instability of the right knee is warranted.  Although there is conflicting evidence as to whether the Veteran experiences knee instability, the evidence is at least in equipoise that moderate instability exists; the Veteran has provided significant lay testimony and histories as to the degree of his instability and they are corroborated by objective findings of an ACL-deficient knee.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55-57.

The objective evidence of record has consistently demonstrated that the Veteran has a chronically torn anterior cruciate ligament (i.e., the knee is ACL-deficient).  This was observed during the Veteran's December 2003 surgery, and the evidence has consistently shown that the chronic ligament deficiency has continued.  At the September 2006 examination, although the Veteran denied instability, per the examination report, he did require a knee brace and made complaints of knee weakness, and the examiner continued the diagnosis of an anterior cruciate ligament-deficient right knee.  

Thereafter, in October 2006, the Veteran submitted a statement complaining of stability concerns with the right knee.  Similarly, at his December 2009 hearing, the Veteran reported that the knee would become unstable, and explained that a doctor had prescribed his knee brace to stabilize the knee.  He also reported "loose movement" of the knee.  

Private treatment in December 2009 and January 2010 resulted in negative testing for instability, but thereafter, in June 2010, the examiner, though finding no objective evidence of instability, opined that the Veteran's reports of a history of "giving way" were consistent with an anterior cruciate ligament deficiency.  

Testing of the knee in March 2011 revealed positive Lachman's and anterior drawer testing, further demonstrating the continuing nature of the ACL tear.  At his most recent examination, despite the fact that objective testing did not result in instability findings, the Veteran continued to complain of weakness and giving way of the right knee.  

The Board finds that, in addition to the fact that the Veteran is competent to identify his joint symptomatology, see Kahana, 24 Vet. App. at 433, various treatment providers have either objectively found evidence of a chronically torn ACL, or have made objective findings of joint instability.  The evidence is in equipoise as to whether the Veteran has demonstrated moderate instability of the right knee, and therefore, providing the Veteran with the benefit of the doubt, see Gilbert, 1 Vet. App. at 55-57, a 20 percent rating for right knee instability is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Considering the above evidence, however, the record does not demonstrate that the Veteran has experienced severe instability of the knee at any time during the appellate period.  Factoring into this finding is the fact that the evidence is only in equipoise as to whether moderate instability exists, since much of the clinical evaluation testing performed on the Veteran's knee for instability was actually negative for instability findings at the time of examination.  Although not consistently shown clinically, however, examiners and clinicians have correlated the Veteran's complaints with objective evidence of right knee instability.  In the Board's view, however, a severe knee instability would be an instability as would be more readily and reliably ascertained upon clinical evaluation of the knee.  Thus, the preponderance of the evidence is against the next higher rating of 30 percent under Diagnostic Code 5257 for severe instability.

For the reasons discussed above, and after taking into consideration factors such as painful motion and the Veteran's competent lay-descriptions of symptoms, for all times during the applicable appeal period the preponderance of the evidence is against a showing of severe instability as would warrant a 30 percent rating under diagnostic code 5257 or compensable limitation of range of motion such as would warrant a 10 percent or higher rating based on limitation of flexion or extension been demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (requiring severe instability for 30 percent rating), 5260 (requiring limitation of flexion to 45 degrees for compensable rating) and 5261 (requiring limitation of extension to 10 degrees for compensable rating), discussed above.  Therefore, staged ratings higher than indicated in this decision are not warranted for any period subject to this appeal. 

The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's right knee disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Specifically, the Veteran has been afforded a 10 percent rating based on arthritis of the right knee with painful motion and a separate 20 percent rating for moderate instability of the knee.  Thus, his disability picture is specifically contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.




ORDER

Entitlement to a separate 20 percent rating, and no higher, for moderate instability of the right knee due to anterior cruciate ligament deficiency is granted. 

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

The appeal of the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is dismissed.



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


